Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145999-146000                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  BRONSON METHODIST HOSPITAL,                                                                      Bridget M. McCormack
           Plaintiff-Appellant,                                                                          David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 145999
                                                                   COA: 300035
                                                                   Kalamazoo CC: 2010-000243-NF
  MICHIGAN ASSIGNED CLAIMS PLAN,
           Defendant-Appellee.

  _________________________________________/
  BRONSON METHODIST HOSPITAL,
           Plaintiff-Appellant,
  v                                                                SC: 146000
                                                                   COA: 300066
                                                                   Kalamazoo CC: 2009-000534-NF
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant/Third-Party
           Plaintiff-Appellee,
  and
  MICHIGAN ASSIGNED CLAIMS PLAN,
  NICHOLAS EVAN OWSIANY, DANIELLE
  PILLARS, and MICHIGAN MUTUAL
  INSURANCE COMPANY,
             Third-Party Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 30, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
         t0225                                                                Clerk